Title: From George Washington to David Hall, 1 May 1782
From: Washington, George
To: Hall, David


                        
                            Sir,
                             May 1st 1782
                        
                        ‘Till your letter of the 17th Ulto reached my hands, I had no conception that you were still absent from your
                            Regiment—I am so far from yielding to your request to be tried on the charges exhibited against you, at Philadelphia or
                            Hd Quarters, that you will receive this as a positive order to repair immediately to the Southern Army, where you may
                            have an honourable acquittal if innocent—and an oppertunity of rendering your Country that Service which is due to your
                            pay & subsistence, & to the proper feelings of every soldier.
                        You need be under no apprehension of an unfair or prejudiced trial—admitting your objection, in its greatest
                            latitude to be good, which I can by no means suppose—there are a competent number of Officers belonging to the States of
                            No. & So. Carolina and Virga to constitute a Court for your trial who can be actuated by no other motives than
                            that of Justice. I am Sir yr Most Hble Servt
                        
                            Go: W—n
                        
                    